Exhibit 23.1 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS 7th Floor, Nan Dao Commercial Building 359-361 Queen’s Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B.Soc., Sc., ACA., LL.B., C.P.A.(Practising) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors China Equity Platform Holding Group Limited We hereby consent to the incorporation by reference into Form F-1 of China Equity Platform Holding Group Limited to be filed with the Securities and Exchange Commission on or about April 30, 2010, filed pursuant to the Securities Act of 1933, of our report dated April 26, 2010, with respect to the financial statements of China Equity Platform Holding Group Limited, for the nine months ended December 31, 2009. /s/Albert Wong & Co. Albert Wong & Co. Hong Kong Dated: April 30, 2010 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS 7th Floor, Nan Dao Commercial Building 359-361 Queen’s Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B.Soc., Sc., ACA., LL.B., C.P.A.(Practising) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors China Equity Platform Holding Group Limited We hereby consent to the incorporation by reference into Form F-1 of China Equity Platform Holding Group Limited to be filed with the Securities and Exchange Commission on or about April 30, 2010, filed pursuant to the Securities Act of 1933, of our report dated September 15, 2009, with respect to the financial statements of China Equity Platform Holding Group Limited, for the year ended March 31, 2009. /s/ Albert Wong & Co. Albert Wong & Co. Hong Kong Dated: April 30, 2010
